Citation Nr: 0325698	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth R. Levitzky, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania.  In 
April 2003 a Travel Board hearing was held before the 
undersigned at the RO.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003)(DAV).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Initially, the Board notes that the transcript of the April 
2003 hearing indicates that the veteran submitted additional 
evidence.  However, a review of the claims file shows that 
any additional evidence submitted at the hearing has not yet 
been associated with the claims file.  Furthermore, the 
record does not reflect that the veteran waived AOJ initial 
consideration of the additional evidence.  Accordingly, under 
the Federal Circuit case cited above, the Board has no 
recourse but to remand the case for the AOJ to associate the 
additional evidence with the claims folder, and for initial 
consideration of the additional evidence.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record, in part, includes a report of VA 
examination in January 1999, and VA outpatient reports dated 
through August 2000.  These medical records contain 
conflicting diagnoses of the veteran's claimed psychiatric 
disorder.  A VA outpatient record dated in March 1997 shows a 
diagnosis of adjustment disorder with depression.  The 
January 1999 report of VA examination shows a diagnosis of 
depressive disorder, not otherwise specified.  The examiner 
expressly noted that the veteran "endorsed certain symptoms 
of [PTSD] in connection with some incident while in 
[service], but he does not fulfill the full criteria of the 
whole syndrome.  Therefore, the diagnosis of [PTSD] is not 
warranted."  VA outpatient records dated in October 1999 and 
August 2000, however, show diagnoses of PTSD.  Although the 
opinion of the examiner who performed the January 1999 VA 
examination provided some rationale behind the medical 
findings, there are no opinions, with supporting rationale, 
in the VA outpatient records containing diagnoses of PTSD.  
Moreover, the outpatient records do not cite the stressor on 
which the PTSD diagnosis was based.  To assure a full and 
fair adjudication of the veteran's claim, further development 
of medical evidence is needed.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

The evidence also indicates that the veteran receives Social 
Security Administration (SSA) disability benefits, and a 
review of the record indicates that such records have not yet 
been associated with the claims folder.  Where it is asserted 
that pertinent medical records are in existence and are in 
the Government's possession, any such records are 
constructively of record.  While the Board recognizes that 
the veteran is receiving SSA benefits for a disorder 
unrelated to the issue now before the Board, such records may 
also include information pertinent to the veteran's PTSD 
claim.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder, including PTSD, 
from August 2000 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any VA 
records of treatment for any psychiatric 
disorder, to include PTSD, which are not 
already associated with the claims file.  
Specifically, the RO should make sure 
that all VA records of the veteran's 
treatment at VA medical facilities in 
Sayre, Pennsylvania, and Wilkes-Barre, 
Pennsylvania, are obtained and associated 
with the claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertaining to the veteran's claim for 
Social Security disability benefits, 
including a copy of the SSA decision 
granting his disability benefits, along 
with any medical records on which such 
award was based.  

3.  After the above is completed, the RO 
should arrange for the veteran to be 
afforded a psychiatric examination to 
determine the etiology of any psychiatric 
disability, and specifically whether or 
not he has PTSD as the result of the 
stressor that is conceded to have 
occurred in service (resulting in eye 
trauma).  The claims folder must be made 
available to the psychiatrist for review 
in conjunction with the examination.  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  The RO should inform the 
examiner of the in-service stressor which 
is shown (an incident resulting in eye 
trauma), and request that the examiner 
determine whether exposure to said 
stressor has resulted in current 
psychiatric disability.  The examiner 
should make a specific determination as 
to whether the diagnostic criteria to 
support a diagnosis of PTSD are 
satisfied.  The psychiatric examiner 
should specifically opine whether the 
veteran has an acquired psychiatric 
disability related to service, and should 
explain the rationale for any opinions 
given.  

4.  The RO should then review the claim 
in light of all evidence added to the 
record since their last previous review 
of the claim.  If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


